Citation Nr: 1016720	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  09-04 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Northern California Health 
Care System in Mare Island, California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred at a non-VA medical 
facility, for services rendered from June 22, 2008, to June 
27, 2008. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The appellant and his wife




ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to March 
1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2008 decision by the above 
Department of Veterans Affairs (VA) Health Care System (HCS).

The Veteran provided testimony at a February 2010 
videoconference hearing before the undersigned at the Oakland 
Regional Office.  A transcript is of record.

The appeal is REMANDED to the HCS via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As much as the Board would prefer to resolve the appeal at 
this time, preliminary review reveals that the information in 
the record before us is inadequate to make an informed 
determination, and discloses a need for further development 
prior to final appellate review.  

There are two sections of the United States Code under which 
a veteran may receive payment or reimbursement of private 
medical/hospital expenses which were not pre-approved by VA 
authorized personnel. 

First, under 38 U.S.C.A. § 1728(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 17.120 (2009), such payment or reimbursement is 
available where - 

(a) The care and services rendered were either:

(1)  for an adjudicated service-connected disability, 
or

(2)  for a non-service-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability, or

(3)  for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service-connected disability, or

(4)  for any injury, illness, or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program and who is medically determined 
to be in need of hospital care or medical services for 
reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 
17.48(j)) (2000); and

(b)  The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life 
or health; and

(c)  No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

As to the above criteria, the U.S. Court of Appeals for 
Veterans Claims (CAVC) has held that, given the use by 
Congress of the conjunctive "and," "all three statutory 
requirements would have to be met before reimbursement could 
be authorized."  Malone v. Gober, 10 Vet. App. 539, 542 
(1997).

Second, under 38 U.S.C.A. § 1725 (West 2002 & Supp. 2009); 
and 38 C.F.R. §§ 17.1000-1003 (2009), enacted as part of the 
Veterans Millennium Health Care 

and Benefits Act, Public Law No. 106-177, 113 Stat. 1553 
(1999) (effective from May 29, 2000), to be entitled to the 
payment for emergency care, the evidence must meet all of the 
following criteria:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious jeopardy, 
serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before hand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
transferred to a VA or other Federal facility;

(e)  At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system and 
had received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by the 
veteran or provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a bill or 
medical records within specified time limits, or failure 
to exhaust appeals of the denial of payment); 

(h)  If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran or 
provider against a third party for payment of such 
treatment; and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider;

(i)  The veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided 
(38 U.S.C.A. § 1728 authorizes VA payment or reimbursement 
for emergency treatment to a limited group of veterans, 
primarily those who receive emergency treatment for a 
service-connected disability).

With regard to questions of payment for expenses which have 
not been pre-authorized, whether a "medical emergency" 
exists is a medical question best answered by a physician.  
See Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  

In this case, the Veteran's claim of entitlement to payment 
and/OR  reimbursement of medical expenses was denied by the 
Northern California HCS on the basis that VA facilities were 
feasibly available to provide the care, and the Veteran had 
other health coverage (Blue Cross/Blue Shield).  

The record indicates that, on June 22, 2008, the Veteran had 
service connection for asbestosis and asthma/COPD (chronic 
obstructive pulmonary disease), rated as 30 percent 
disabling; sinusitis, rated as 10 percent disabling; status 
post thyroid follicular adenoma, rated as 0 percent 
disabling; tinnitus, rated as 10 percent disabling; residuals 
of right foot injuries with history of metatarsalgia, rated 
as 10 percent disabling; and bilateral hearing loss, rated as 
0 percent disabling.  

Effective from June 25, 2008, while the Veteran was still 
hospitalized in the non-VA facility, he received a total (100 
percent) disability rating based on individual 
unemployability (TDIU).  In addition, he received an 
increased rating to 60 percent for asbestosis and 
asthma/COPD, and an increased rating to 30 percent for 
sinusitis, both effective from June 25, 2008.

Of record is a Registered Nurse (RN) Telephone Encounter 
Triage Note from the HCS, indicating that the Veteran had 
called a VA triage nurse on the morning of June 22, 2008, 
with complaints of shortness of breath with wheezing.  It was 
noted that he had a history of COPD, pulmonary fibrosis, 
congestive heart failure, and coronary artery disease.  The 
note indicates that the nurse advised the Veteran to seek a 
medical evaluation immediately at the nearest emergency room 
(ER).  The note also states that the Veteran was instructed 
that the telephone conversation was not an authorization for 
VA payment, and that he should have the hospital contact the 
nearest VA facility for transfer upon stabilization.  

The Veteran testified at the February 2010 Board hearing that 
on June 11, 2008, a little over a week prior to the 
hospitalization in question, he had gone to the ER at Sutter 
Roseville Medical Center (Sutter) for breathing problems, and 
was diagnosed with pneumonia.  He was given medication, and 
several days after he ran out, on June 22, 2008, he was still 
having difficulty breathing and felt like he was going to 
pass out.  He called the triage nurse, who told him that the 
Mather VA facility, about a 50-minute to hour-and-a-half 
drive away, was too far and that he should go to the nearest 
ER instead.  He drove himself to Sutter, which was about 20 
minutes away from his house.  The Veteran testified that he 
was unconscious or incoherent for 3 or 4 days during his 
hospitalization at Sutter.  

Records from the Veteran's hospitalization at Sutter from 
June 22, 2008, to June 27, 2008 are scant.  A consultation 
note indicates he was assessed with atrial fibrillation, 
cardiomyopathy, and a thyroid mass.  A CT scan of the neck 
revealed the left thyroid mass, which was also biopsied.  A 
CT scan of the lungs revealed large, right greater than left, 
pleural effusions and associated compressive atelectasis.  
There are no other records from his hospitalization.  

Based on the above, the Board notes that the record 
demonstrates that VA facilities were not feasibly available 
to the Veteran, as demonstrated by the RN Telephone Encounter 
Triage Note wherein the Veteran was instructed to go to the 
nearest emergency room in light of his condition.  In 
addition, the Veteran testified that the closest VA facility 
was 50 minutes to an hour-and-a-half away.  

Next, it appears that the Northern California HCS considered 
the Veteran's claim under 38 U.S.C.A. § 1725, which precludes 
eligibility for payment or reimbursement if the claimant has 
other health insurance.  Thus, the HCS considered the claim 
under the premise that the Veteran did not receive treatment 
for a service-connected disability.  However, since there is 
a paucity of treatment records from Sutter, it is difficult 
to determine whether the emergency treatment rendered during 
the period June 22, 2008, to June 27, 2008 was for a service-
connected disability or for a non-service-connected condition 
associated with and held to be aggravating a service-
connected disability.  If that is the case, the Veteran may 
meet the criteria for payment or reimbursement under 
38 U.S.C.A. § 1728.  For this reason, the Board finds that 
VA's duty to assist includes requesting records from Sutter 
for the period of the Veteran's hospitalization from June 22, 
2008, to June 27, 2008, and having a physician review the 
Veteran's hospitalization records to determine whether the 
emergency treatment rendered was for a service-connected 
disability or a for a non-service-connected disability 
associated with and aggravating a service-connected 
disability.  

Next, the Board notes that, effective from June 25, 2008, the 
Veteran met the criteria of paragraph (a)(3) of 38 C.F.R. 
§ 17.120 for providing reimbursement of medical expenses not 
previously authorized because he was in receipt of a total 
disability rating for individual unemployability.  However, 
although the record indicates that the Veteran's initial 
condition on June 22, 2008, could be considered a medical 
emergency (as supported by the RN Telephone Encounter Triage 
Note of that date), it is unknown whether his condition as of 
June 25, 2008, and beyond was still considered a medical 
emergency such that he met the criteria of paragraph (b) of 
38 C.F.R. § 17.120.  Moreover, the Board takes note of 
38 C.F.R. § 17.121, which states that payment or 
reimbursement of the costs of medical services not previously 
authorized will not be approved for any period beyond the 
date on which the medical emergency ended.  Therefore, the 
reviewer of the records should comment as to when, if at any 
point between June 22, 2008, and June 27, 2008, the Veteran's 
condition stabilized such that he could have been transferred 
to a VA facility for continued treatment.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's treatment records from 
Sutter Roseville Medical Center from June 
22, 2008, to June 27, 2008 should be 
requested and associated with the claims 
file.

2.  Once the Sutter records are associated 
with the claims file, the claims file 
should be reviewed by an appropriately 
qualified provider to render a medical 
opinion as to whether the Veteran received 
emergency treatment for any of his 
service-connected disabilities or for a 
non-service-connected disability 
associated with and aggravating a service-
connected disability, and as to the date 
on which the Veteran reached 
stabilization, as defined in 38 C.F.R. 
§§ 17.1000 through 17.1008.  The physician 
should be provided with the Veteran's 
file, to include a copy this remand, and 
should provide a written opinion along 
with a complete rationale for the 
opinion(s) expressed.

3.  After undertaking the evidentiary 
development indicated above and any other 
development deemed necessary, the HCS 
should readjudicate the Veteran's claim of 
entitlement to payment or reimbursement of 
the medical expenses in question, with 
specific consideration given to the 
provisions of 38 U.S.C.A. § 1728 and its 
implementing regulations.

4.  If the benefit sought on appeal is not 
granted, the Veteran should be provided 
with a Supplemental Statement of the Case 
(SSOC) and afforded the appropriate 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

